Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-10 are pending.
The prior arts submitted on September 11, 2019, July 20, 2020, November 02, 2021, and November 10, 2021 have been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (JP2016088383 – see google patent search pages 1-11) in view of Mando Corp (KR20130048411 – see google patent search pages 1-10).
With respect to claim 1, Matsuno et al. disclose a system for detecting a steering engagement by a driver in a vehicle which includes at least one steering sensor 
Matsuno et al. do not explicitly disclose that the system for detecting a steering engagement by a driver in a vehicle without a steering sensor system.  However, Mando Corp. suggests an apparatus and method for estimating a steering angle using at least one of the speed and yaw rate as shown in at least figures 1-3 and claim 1.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of Mando Corp. into the system of Matsuno et al. in order to use the estimated steering angle instead of the steering sensor in order to detect a steering engagement by a driver.
With respect to claims 2-6, the limitations of these are obviously taught in the Matsuno et al. reference in at least pages 3-7.
With respect to claims 9 and 10, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. and Mando Corp as applied to the claims above, and further in view of Takahashi (JP2017154623 – see google patent search pages 1-11).
Matsuno et al. and Mando Corp. disclosed the claimed invention as discussed above except for control device is configured to move the steering wheel of the vehicle by a define range by a motor.  However, such limitation is taught in at least the abstract, figures 1-5 and the related text of Takahashi reference.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of Takahashi into the combined system of Matsuno et al. and Mando Corp. in order to provide the system with the enhanced capability of using the motor to move the steering wheel within defined range regarding the hand-on or hand-off situation.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest: Tange et al. (7,539,566), Sundaram et al. (2007/0260383), Morertti (2015/0151784), Shimizu et al. (2015/0360715) and Matsuno et al. (2016/0132055).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
November 18, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661